Citation Nr: 1048249	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for fracture right 
femur with right knee degenerative joint disease, rated 20 
percent disabling prior to June 29, 2010 and 30 percent disabling 
from that date.  

2.  Entitlement to an increased initial evaluation for scar, 
right femur, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1974.  

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2010.  

The July 2006 rating decision also denied service connection for 
a low back disability, but this benefit was subsequently granted 
by rating decision in August 2010.  The issue of service 
connection for a low back disability is therefore no longer in 
appellate status. 

The issue of entitlement to an increased initial evaluation for 
scar, right femur is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 29, 2010, the Veteran's fracture right femur 
with right knee degenerative joint disease was not manifested by 
malunion of the femur with marked knee or hip disability.  

2.  From June 29, 2010, the Veteran's fracture right femur with 
right knee degenerative joint disease was not manifested by 
nonunion of the femur without loose motion and weight-bearing 
preserved with aid of brace; or fracture of the surgical neck 
with false joint.  


CONCLUSION OF LAW

The criteria for ratings in excess of 20 percent for fracture 
right femur with right knee degenerative joint disease prior to 
June 29, 2010 and 30 percent from that date have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in April 2006, prior to the initial 
adjudication of the claim.  Additionally, in March 2010, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to an increased 
rating, any questions as to the appropriate effective dates to be 
assigned are rendered moot.  



Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Furthermore, the Veteran's right femur disability is potentially 
subject to functional loss in addition to the level of disability 
provided by the appropriate diagnostic codes.  When an evaluation 
of a disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran may 
have sustained by virtue of other factors as described in 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 
that pain as a factor must be considered in the evaluation of a 
joint disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The RO granted service connection for the Veteran's residuals of 
a fractured right femur in a September 1976 rating decision and 
assigned a 20 percent disability rating effective February 19, 
1976 under Diagnostic Code 5255.  In August 2010, the RO assigned 
a 30 percent disability rating effective June 29, 2010 under 
Diagnostic Code 5255.  The Board also notes that the RO granted 
service connection for right hip strain with loss of motion in a 
February 2009 rating decision.  

Under DC 5255, a 20 percent evaluation is assigned for malunion 
of the femur with moderate knee or hip disability.  A 30 percent 
evaluation is assigned for malunion with marked knee or hip 
disability.  A 60 percent evaluation is assigned for fracture of 
surgical neck with false joint or impairment with nonunion 
without loose motion and weightbearing preserved with aid of 
brace.  An 80 percent evaluation is assigned for fracture of the 
shaft or anatomical neck with nonunion, with loose motion (spiral 
or oblique fracture).

The Veteran underwent a VA examination in May 2006.  He reported 
constant right femur pain which travelled from the lower back to 
the ankle.  He stated that the pain was burning, aching, and 
sharp in nature.  He reported that the pain was at level 10 of 
10.  He stated that pain can be elicited by physical activity and 
stress.  He reported that the pain came by itself.  He stated 
that he could function with medication.  He reported that 
functional impairment was difficulty with walking and prolonged 
standing.  

Upon physical examination, the Veteran's gait was within normal 
limits.  Leg length from the anterior superior iliac spine to the 
medial malleolus was 82 centimeters on the right and left.  The 
right femur was within normal limits.  The right knee showed no 
signs of edema, effusion, weakness, tenderness, redness, heat, or 
abnormal movement or guarding of movement.  Right knee flexion 
was to 90 degrees and extension was to zero degrees.  Joint 
function of the right knee was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The anterior and posterior cruciate ligaments 
stability test of the right knee was within normal limits.  The 
medial and lateral collateral ligaments stability test of the 
right knee was within normal limits.  The examiner diagnosed 
status post right femur surgery secondary to right femur fracture 
with residual effect of myalgia in the right thigh.  The examiner 
noted that decreased range of motion in the right knee joint is 
likely secondary to old age which is not clinically significant.  
The effect of the condition on the claimant's daily activity was 
moderate.  

The Veteran underwent another VA examination in January 2009.  He 
reported constant localized right knee and femur pain.  He stated 
that the pain was burning, aching, sharp and cramping at a level 
of 8 out of 10.  He stated that the pain could be elicited by 
physical activity.  He reported that he could function without 
medication.  

Upon physical examination, the Veteran had antalgic gait in the 
right leg.  Leg length from the anterior superior iliac spine to 
the medial malleolus was 93 centimeters on the right and 94 
centimeters on the left.  The right femur was within normal 
limits.  The right knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding of 
movement.  There was no locking pain, genu recurvatum or 
crepitus.  Flexion was to 118 degrees and extension was to zero 
degrees.  Joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The examiner continued the diagnosis of status 
post right femur fractured with scar.  The examiner noted that 
the effect of the condition on the Veteran's daily activity was 
limited with prolonged standing, walking, climbing, lifting, 
squatting and kneeling.  

The Veteran underwent another VA examination on June 29, 2010.  
The examiner noted that the Veteran had normal gait.  Upon 
physical examination, the examiner noted that the Veteran's right 
femur was 1.5 inches shorter than his left.  The examiner noted 
that the Veteran had short leg condition with pelvic tilt and 
gait abnormalities.  

Prior to June 29, 2010, there is no evidence of malunion of the 
right femur with marked knee or hip disability.  For example, the 
May 2006 VA examination reflects that the right femur was within 
normal limits, the right knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, or abnormal movement or 
guarding of movement, and right knee flexion was to 90 degrees 
and extension was to zero degrees.  Moreover, there is no 
evidence that the Veteran had a short leg condition prior to June 
29, 2010.  For example, the May 2006 VA examiner noted that the 
Veteran's leg length from the anterior superior iliac spine to 
the medial malleolus was 82 centimeters on the right and left and 
the January 2009 VA examiner noted that the Veteran's leg length 
from the anterior superior iliac spine to the medial malleolus 
was 93 centimeters on the right and 94 centimeters on the left.  
Additionally, as noted above, the Veteran is currently assigned a 
separate 10 percent disability rating for a right hip disability.  
Thus, the Veteran is not entitled to an increased rating under DC 
5255.  

From June 29, 2010, there is no evidence that the Veteran's 
fracture right femur with right knee degenerative joint disease 
was manifested by nonunion of the femur without loose motion and 
weight-bearing preserved with aid of brace; or fracture of the 
surgical neck with false joint.  For example, the June 29, 2010 
VA examiner noted only that the Veteran had short leg condition 
with pelvic tilt and gait abnormalities.  Thus, the Veteran is 
not entitled to an increased rating under DC 5255.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board again notes 
that the Veteran has reported pain in his right femur.  The Board 
finds, however, that the current disability ratings take into 
consideration the Veteran's complaints of right femur pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board notes that the RO considered whether to refer this 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  The Board notes that the Veteran testified at 
the January 2010 Board hearing that right femur disabilities have 
caused significant occupational impairment.  In August 2010, the 
RO determined that referral for an extra-schedular consideration 
was not warranted.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the Diagnostic Code.  
In short, the rating criteria contemplate not only his symptoms 
but the severity of his disability.  For these reasons, there is 
a preponderance of the evidence against the claim for an 
increased evaluation for fracture right femur with right knee 
degenerative joint disease, rated 20 percent disabling prior to 
June 29, 2010 and 30 percent disabling from that date, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).



ORDER

An increased evaluation for fracture right femur with right knee 
degenerative joint disease, rated 20 percent disabling prior to 
June 29, 2010 and 30 percent disabling from that date, is denied.  


REMAND

In the March 2010 Board decision, a 10 percent rating for the 
Veteran's right femur scar was granted.  In the March 2010 
remand, the RO was instructed to advise the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) and the requirements for 
establishing entitlement to extra-schedular evaluations for right 
femur disabilities, the RO should consider whether the Veteran's 
case should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the RO sent the 
Veteran a VCAA letter in March 2010 that advised the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) and the requirements 
for establishing entitlement to an extra-schedular evaluation for 
the right femur degenerative joint disease issue only.  The RO 
has not advised the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for establishing entitlement 
to an extra-schedular evaluation for the right femur scar issue.  
Moreover, the RO did not consider whether the Veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) with regard to the scar 
issue.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran and 
his service representative of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to an extra-schedular 
evaluation for the right femur scar issue.  
Specifically, the Veteran should be advised 
that he can submit or identify evidence in 
conjunction for his claim for increased 
ratings for the right femur scar issue, 
which tends to show marked interference 
with employment and/or frequent 
hospitalization due to this disability.  He 
should be advised further that such 
evidence can include documentation 
demonstrating the amount of time he has 
lost from work specifically as a result of 
this disability.  A copy of this notice 
letter should be included in the claims 
file.

2.  After completion of the foregoing, 
readjudicate the claim for an increased 
initial rating for scar, right femur.  If 
the benefit sought on appeal remains 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


